UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

LORCEN BURROUGHS,

                                 Plaintiff,
         -v-                                      9:18-CV-679
                                                  (DNH/ATB)


WOODS, Sergeant, Clinton Correctional Facility;
DONALD G. UHLER, Superintendent, Upstate
Correctional Facility; SHATTUCK, Corrections
Sergeant, Upstate Correctional Facility; JANE
DOE #3, Nurse, Upstate Correctional Facility;
JOHN DOE #4, NYS Police Investigator;
JOHN/JANE DOE #5, Corrections Officer,
Emergency Response Younger Officer; JOHN
DOE #6, Corrections Officer, Emergency
Response Older Officer; and JOHN DOE #7,
Investigator, Office of Special Investigations,


                                 Defendants.

--------------------------------

APPEARANCES:

LORCEN BURROUGHS
Plaintiff pro se
811 Carter Street
Rochester, NY 14621

HON. LETITIA JAMES                                KONSTANDINOS D. LERIS, ESQ.
Attorney General for the State of New York        Ass't Attorney General
Attorney for Defendants
The Capitol
Albany, NY 12224


DAVID N. HURD
United States District Judge
                                    DECISION and ORDER

          Pro se plaintiff Lorcen Burroughs brought this civil rights action pursuant to 42

U.S.C. § 1983. On April 25, 2019, the Honorable Andrew T. Baxter, United States Magistrate

Judge, advised by Report-Recommendation that defendant Donald G. Uhler's unopposed

motion to dismiss be granted without prejudice and that the complaint be dismissed as

against him. No objections to the Report-Recommendation have been filed.

          Based upon a careful review of the entire file and the recommendations of the

Magistrate Judge, the Report-Recommendation is accepted in whole. See 28 U.S.C.

§ 636(b)(1).

          Therefore, it is

          ORDERED that

          1. Defendant Donald G. Uhler's motion to dismiss is GRANTED;

          2. The complaint as against Donald G. Uhler is DISMISSED without prejudice;

          3. Plaintiff is provided an opportunity to amend his complaint within thirty (30) days

of the date of this Decision and Order to correct the deficiencies identified in the Report-

Recommendation;

          4. If plaintiff timely files an amended complaint within thirty (30) days of the date of

this Decision and Order curing the deficiencies noted in the Report-Recommendation, the file

be forwarded to United States Magistrate Judge Andrew T. Baxter for further review; and

          5. If plaintiff fails to file an amended complaint within thirty (30) days of the date of

this Decision and Order, the complaint be dismissed as against defendant Donald G. Uhler

without further order.



                                                -2-
Dated: July 3, 2019
       Utica, New York.




                          -3-
